921 A.2d 1183 (2007)
Stanley Jay SHANNON, Appellee,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Appellant.
Supreme Court of Pennsylvania.
May 8, 2007.
Timothy P. Wile, Esq., Harold Cramer, Esq., Harrisburg, for Commonwealth of Pennsylvania, Department of Transportation, Bureau of Driver Licensing.
Stanley Shannon, pro se.

ORDER
PER CURIAM.
AND NOW, this 8th day of May, 2007, the Order of the Court of Common Pleas of Cumberland County is REVERSED based upon this Court's decisions in Commonwealth v. Mockaitis, 575 Pa. 5, 834 A.2d 488 (2003) and McGrory v. PennDOT, ___ Pa. ___, 915 A.2d 1155 (2007).